UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 23, 2013 ACADIA REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 1-12002 23-2715194 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1311 Mamaroneck Avenue Suite 260 White Plains, New York 10605 (Address of principal executive offices) (Zip Code) (914) 288-8100 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 ) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 23, 2013, Acadia Realty Trust (the “Company”) issued a press release announcing its consolidated financial results for the quarter ended March 31, 2013. On April 25, 2013, the Company issued a press release providing updates to certain financial information for the quarter ended March 31, 2013. Copies of these press releases are attached to this report on Form 8-K as Exhibits 99.1 and 99.2, respectively and are incorporated herein by reference. In addition, on April 23, 2013, the Company made available supplemental information concerning the ownership, operations and portfolio of the Company as of and for the quarter ended March 31, 2013. A copy of this supplemental information is attached to this report on Form 8-K as Exhibit 99.3 and incorporated herein by reference. The information included in this Item 2.02, including the information included in Exhibits 99.1, 99.2 and 99.3 attached hereto, is intended to be furnished solely pursuant to this Item 2.02, and is not deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference into any filing under the Securities Act of 1933, as amended (“Securities Act”) or the Exchange Act, or otherwise subject to the liabilities of Sections 11 and 12 (a) (2) of the Securities Act. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press release of the Company dated April 23, 2013. Press release of the Company dated April 25, 2013. Financial and Operating Reporting Supplemental of the Company for the quarter ended March 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACADIA REALTY TRUST (Registrant) Date: April 29, 2013 By: /s/ Jonathan Grisham Name:Jonathan Grisham Title: Sr. Vice President and Chief Financial Officer
